DETAILED ACTION
	This is the final office action for application 16/563,993, which is a continuation of PCT/JP2018/011220, filed 3/20/2018, after the request for continued examination filed 10/14/2021.
Claims 1-6 and 8-9, and 11-21 are pending, and are considered herein.
In light of the claim amendments filed 2/4/2022, the prior art rejections are modified.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1, 6, 8, 11-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aernouts (U.S. 2011/0186112 A1), in view of Antypas, et al. (U.S. Patent 4,400,868) and Rand, et al. (U.S. 2014/0014169 A1), and as evidenced by Banas, et al. (U.S. Patent 6,264,684 B1).
In reference to Claim 1, Aernouts teaches a multi-junction solar module (Fig. 7, paragraphs [0199]-[0216]).
The module of Aernouts comprises a first solar cell module disposed on a light incident side and including a plurality of first solar cells 136 and a first connection wiring 116/126 electrically connecting the plurality of the first solar cells (Fig. 7, paragraph [0206]). 
The module of Aernouts comprises a second solar cell module including a plurality of second solar cells 135 and a second connection wiring 115/125 electrically connecting the plurality of the second solar cells (Fig. 7, paragraph [0205]). 
The module of Aernouts comprises a layer, comprising layer 42 and thermosetting adhesive layer 50 between the first solar cell module and the second solar cell module (Fig. 7, paragraph [0204]). 
Aernouts teaches that layer 42 is an insulating layer (paragraph [0206]), and that the insulating layers of his invention may comprise polyfluoroethylene (paragraph [0202]). 
Evidentiary reference Banas teaches that polyfluoroethylene is an adhesive material (column 4, line 47).
Therefore, the disclosure of Aernouts teaches that layer 42/50 is an adhesive layer.
However, Aernouts does not teach that the adhesive layer 42/50 is an ethylene vinyl acetate copolymer sheet, a polyvinyl butyral resin sheet, or a polyolefin resin sheet. 
To solve the same problem of providing multi-junction solar cells that are mechanically stacked together with an intervening layer of adhesive encapsulant, Rand teaches that polyfluoroethylene (as in Aernouts), ethylene vinyl acetate (EVA), polyvinyl butyral (PVB), or polyolefins are all materials suitable for use as a transparent adhesive/encapsulant for use in such a device (paragraph [0087]). 

Forming layer 42/50 to be a single layer of EVA, PVB, or polyolefins teaches the limitations of Claim 1, wherein the adhesive layer is an ethylene vinyl acetate copolymer resin sheet, a polyvinyl butyral resin sheet, or a polyolefin resin sheet. 
Forming layer 42/50 to be a single layer of EVA or PVB teaches the limitations of Claim 20, wherein the adhesive layer is the ethylene vinyl acetate copolymer resin sheet or the polyvinyl butyral resin sheet. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
This interpretation teaches the limitation of Claim 1, wherein the first connection wiring is in direct contact with the adhesive layer 42/50 (Fig. 7).
	This disclosure teaches the limitations of Claim 8, wherein the adhesive layer is a resin (polymer) sheet. 
The module of Aernouts comprises an insulation film 41 provided on a surface of the second connection wiring facing an adhesive layer 42/50 so as to be in direct contact with a surface of the adhesive layer 42/50 facing the second solar cell module (Fig. 7, paragraph [0202]).
The first solar cell module of Aernouts comprises a substrate 104 on the light incident side (Fig. 7, paragraph [0206]). This substrate 104 is shown in Fig. 7 to be a single substrate of the first solar cell module
Fig. 7 of Aernouts teaches that the second connection wiring 115/125 is not in direct contact with the adhesive layer 50.
Aernouts teaches that the insulation film 41 of his invention may suitably be a nitride (paragraph [0202]), but is silent regarding the exact nitride material of the film.
Therefore, Aernouts does not teach that the nitride is any of the materials recited in Claim 1.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the nitride insulating layer 41 of the device of Aernouts to be silicon nitride, because Antypas teaches that this is a material suitable for use as an insulating layer in a middle layer of a mechanically stacked multi-junction solar cell (column 2, lines 49-51 and column 3, lines 13-15).
Forming insulating layer 41 to be silicon nitride teaches the limitations of Claim 1, wherein the metal nitride is silicon nitride.
Forming insulating layer 41 to be silicon nitride teaches the limitations of Claim 12, wherein the insulation film is the metal nitride. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In reference to Claim 6, Aernouts is silent regarding the specific band gaps of the light-absorbing layers of the plurality of first and second solar cells. Therefore, Aernouts does not explicitly teach the relative band gaps of the first and second solar cells.
However, he teaches that the solar cells in each of the modules of his invention absorb different parts of the solar spectrum (paragraphs [0130] and [0133]). This is an indirect disclosure that the band gaps of the cells in the respective modules are different from each other, because the wavelength of light absorbed by a semiconductor is directly related to the bandgap of the semiconductor.
Therefore, the “light incident” side of the cell can be selected to be either side of the device, because the device is structurally capable of being oriented such that light is incident on either side of the device.

	In reference to Claim 11, Fig. 7 of Aernouts teaches a photovoltaic system using the multi-junction solar cell module described in Claim 1.
In reference to Claim 15, Fig. 7 of Aernouts teaches that the first solar cell module 136/116/126, the adhesive layer 42/50, the insulation film 41, and the second solar cell module 135/115/125 are stacked in this order.
It is noted that Claim 15 does not preclude the existence of other layers within the module.
In reference to Claim 16, in the rejection of Claim 1 above, the “first solar cell module” corresponds to layers 136/116/126.
Therefore, because the “adhesive layer” of modified Aernouts corresponds to layers 42/50 of Aernouts, modified Aernouts teaches that the first solar cell 136/116/126 is in direct contact with the adhesive layer 42/50, and the adhesive layer 42/50 is in direct contact with the insulation film 41. 
In reference to Claim 17, Fig. 7 of Aernouts teaches that a part of the second connection wiring (which comprises items 115/125, as described in the rejection of Claim 1 above) is contacted with the insulation layer 41 (i.e. is in direct contact with insulation layer 41).
In reference to Claims 18-19, Aernouts teaches that the insulating layer 41 insures electrical insulation of the “second solar cell module” 115/125/135 from any sub-modules that are stacked on it (paragraph [0202]).
Therefore, this disclosure teaches the limitations of Claim 18, wherein the first wiring (which is part of the first solar cell module 136/116/126) and the second wiring (which is part of the second solar cell module 115/125/135) are not short-circuited (i.e. are insulated from each other).
This disclosure further teaches the limitations of Claim 19, wherein the plurality of the first solar cells (which are part of the first solar cell module 136/116/126) and the plurality of the second solar cells (which are part of the second solar cell module 135/115/125) are not short-circuited (i.e. are insulated from each other).
In reference to Claim 21, modified Aernouts teaches that the adhesive layer 42/50 and the insulating film 41 are stacked (Aernouts, Fig. 7).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aernouts (U.S. 2011/0186112 A1), in view of Antypas, et al. (U.S. Patent 4,400,868) and Rand, et al. (U.S. 2014/0014169 A1), and as evidenced by Banas, et al. (U.S. Patent 6,264,684 B1), as applied to Claim 1, and as evidenced by Gonsiorawski (U.S. Patent Application Publication 2004/0035460 A1) and Bak (U.S. 2012/0180484 A1).
In reference to Claims 2 and 5, modified Aernouts as applied to Claim 1 teaches that the insulation film is silicon nitride.
	Evidentiary reference Bak teaches that the melting point of silicon nitride is 1900 °C (paragraph [0020]).
Modified Aernouts as applied to Claim 1 above teaches that the adhesive layer 42/50 is an EVA sheet, a PVB sheet or a polyolefin sheet.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant inventio was filed to have selected EVA as the material of sheet 42/50, because modified Aernouts teaches that this is one of several materials suitable for use as this layer. 
Evidentiary reference Gonsiorawski teaches that EVA encapsulants have a melting point of about 150 °C (paragraph [0013]). 
Therefore, selecting EVA as the thermosetting adhesive 50 in the device of modified Aernouts teaches the limitations of Claim 2, wherein a melting point of the adhesive layer (i.e. about 150 °C) is lower than a melting point of the insulation film (i.e. 1900 °C).
Therefore, selecting EVA as the thermosetting adhesive 50 in the device of modified Aernouts teaches the limitations of Claim 5, wherein a melting point of the insulation film (i.e. 1900 °C) is 50 °C or higher than a melting point of the adhesive layer (i.e. about 150 °C).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aernouts (U.S. 2011/0186112 A1), in view of Antypas, et al. (U.S. Patent 4,400,868) and Rand, et al. (U.S. 2014/0014169 A1), and as evidenced by Banas, et al. (U.S. Patent 6,264,684 B1), as applied to Claim 1, and further as evidenced by Gonsiorawski (U.S. Patent Application Publication 2004/0035460 A1).
In reference to Claim 3, modified Aernouts as applied to Claim 1 above teaches that the adhesive layer 42/50 is an EVA sheet, a PVB sheet or a polyolefin sheet.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant inventio was filed to have selected EVA as the material of sheet 42/50, because modified Aernouts teaches that this is one of several materials suitable for use as this layer. 
Evidentiary reference Gonsiorawski teaches that EVA encapsulants have a melting point of about 150 °C (paragraph [0013]). 
Therefore, selecting EVA as the adhesive layer 42/50 in the device of modified Aernouts teaches the limitations of Claim 3, wherein a melting point of the adhesive layer (i.e. about 150 °C) is 150 °C or more.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aernouts (U.S. 2011/0186112 A1), in view of Antypas, et al. (U.S. Patent 4,400,868) and Rand, et al. (U.S. 2014/0014169 A1), and as evidenced by Banas, et al. (U.S. Patent 6,264,684 B1), as applied to Claim 1, and further as evidenced by Bak (U.S. 2012/0180484 A1).
In reference to Claim 4, modified Aernouts as applied to Claim 1 teaches that the insulation film is silicon nitride.
	Evidentiary reference Bak teaches that the melting point of silicon nitride is 1900 °C (paragraph [0020]).
	Therefore, modified Aernouts teaches the limitations of Claim 4, wherein a melting point of the insulation film is 200 °C or more.

Claims 1, 6 and 8-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aernouts (U.S. 2011/0186112 A1), in view of Lee, et al. (U.S. 2009/0108757 A1) and Rand, et al. (U.S. 2014/0014169 A1), and as evidenced by Iversen (U.S. Patent Application Publication 2006/0049027 A1).
In reference to Claim 1, Aernouts teaches a multi-junction solar module (Fig. 7, paragraphs [0199]-[0216]).
The module of Aernouts comprises a first solar cell module disposed on a light incident side and including a plurality of first solar cells 136 and a first connection wiring 116/126 electrically connecting the plurality of the first solar cells (Fig. 7, paragraph [0206]). 
The module of Aernouts comprises a second solar cell module including a plurality of second solar cells 135 and a second connection wiring 115/125 electrically connecting the plurality of the second solar cells (Fig. 7, paragraph [0205]). 
The module of Aernouts comprises a layer, comprising layer 42 and thermosetting adhesive layer 50 between the first solar cell module and the second solar cell module (Fig. 7, paragraph [0204]). 
Aernouts teaches that layer 42 is an insulating layer (paragraph [0206]), and that the insulating layers of his invention may comprise parylene (paragraph [0202]). 
Evidentiary reference Banas teaches that polyfluoroethylene is an adhesive material (column 4, line 47).
Evidentiary reference Iversen teaches that parylene is an adhesive material (paragraph [0105]).
However, Aernouts does not teach that the adhesive layer 42/50 is an ethylene vinyl acetate copolymer sheet, a polyvinyl butyral resin sheet, or a polyolefin resin sheet. 
To solve the same problem of providing multi-junction solar cells that are mechanically stacked together with an intervening layer of adhesive encapsulant, Rand teaches that parylene (referred to as “polyphenylene” by Rand, as in Aernouts), ethylene vinyl acetate (EVA), polyvinyl butyral (PVB), or polyolefins are all materials suitable for use as a transparent adhesive/encapsulant for use in such a device (paragraph [0087]). 

Forming layer 42/50 to be a single layer of EVA, PVB, or polyolefins teaches the limitations of Claim 1, wherein the adhesive layer is an ethylene vinyl acetate copolymer resin sheet, a polyvinyl butyral resin sheet, or a polyolefin resin sheet. 
Forming layer 42/50 to be a single layer of EVA or PVB teaches the limitations of Claim 20, wherein the adhesive layer is the ethylene vinyl acetate copolymer resin sheet or the polyvinyl butyral resin sheet. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Further, this interpretation teaches the limitation of Claim 1, wherein the first connection wiring is in direct contact with the adhesive layer 42/50 (Fig. 7).
	This disclosure teaches the limitations of Claim 8, wherein the adhesive layer is a resin (polymer) sheet. 
The module of Aernouts comprises an insulation film 41 provided on a surface of the second connection wiring facing an adhesive layer 50 so as to be in direct contact with a surface of the adhesive layer 50 facing the second solar cell module (Fig. 7, paragraph [0202]).
The first solar cell module of Aernouts comprises a substrate 104 on the light incident side (Fig. 7, paragraph [0206]). This substrate 104 is shown in Fig. 7 to be a single substrate of the first solar cell module
Fig. 7 of Aernouts teaches that the second connection wiring 115/125 is not in direct contact with the adhesive layer 50.
Aernouts does not teach that the insulation material is any of the materials recited in Claim 1.
However, Aernouts teaches that the insulation film 41 may be parylene (paragraph [0202]).
To solve the same problem of providing solar cell-containing devices that are mechanically stacked together and separated by an insulating layer (Fig. 2, paragraphs [0038]-[0049]) Lee teaches a 
Therefore, the insulating layer 24 of Lee performs the same function as the insulating layer 41 of Aernouts.
Lee teaches that both parylene (as in Aernouts) and polyimide are organic insulating materials suitable for electrically separating a photovoltaic device from an adjacent device (Lee, Claim 25).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the insulating layer 41 of Aernouts from polyimide, instead of parylene, because Lee teaches that both parylene (as in Aernouts) and polyimide are organic insulating materials suitable for electrically separating a photovoltaic device from an adjacent device (Lee, Claim 25).
Forming insulating layer 41 to be polyimide teaches the limitations of Claim 1, wherein the insulation layer is polyimide.
Forming insulating layer 41 to be polyimide teaches the limitations of Claim 9, because Claim 9 merely limits an optional limitation of Claim 1 (i.e. the option in which the insulation film is an oxide).
Forming insulating layer 41 to be polyimide teaches the limitations of Claim 12, wherein the insulation layer is polyimide.
Forming insulating layer 41 to be polyimide teaches the limitations of Claim 13, wherein the insulation layer is polyimide.
Forming insulating layer 41 to be polyimide teaches the limitations of Claim 14, wherein the insulation layer is polyimide.
In reference to Claim 6, Aernouts is silent regarding the specific band gaps of the light-absorbing layers of the plurality of first and second solar cells. Therefore, Aernouts does not explicitly teach the relative band gaps of the first and second solar cells.
However, he teaches that the solar cells in each of the modules of his invention absorb different parts of the solar spectrum (paragraphs [0130] and [0133]). This is an indirect disclosure that the band 
Therefore, the “light incident” side of the cell can be selected to be either side of the device, because the device is structurally capable of being oriented such that light is incident on either side of the device.
	Consequently, the “plurality of first solar cells” can be selected to be either cells 135 or 136, such that a band gap of a light-absorbing layer of the plurality of the “first solar cells” is wider than a band gap of a light-absorbing layer of the plurality of the “second solar cells.”
	In reference to Claim 11, Fig. 7 of Aernouts teaches a photovoltaic system using the multi-junction solar cell module described in Claim 1.
In reference to Claim 15, Fig. 7 of Aernouts teaches that the first solar cell 136/116/126, the adhesive layer 42/50, the insulation film 41, and the second solar cell module 135/115/125 are stacked in this order.
It is noted that Claim 15 does not preclude the existence of other layers within the module.
In reference to Claim 16, in the rejection of Claim 1 above, the “first solar cell module” corresponds to layers 136/116/126.
Therefore, because the “adhesive layer” of modified Aernouts corresponds to layers 42/50 of Aernouts, modified Aernouts teaches that the first solar cell 136/116/126 is in direct contact with the adhesive layer 42/50, and the adhesive layer 42/50 is in direct contact with the insulation film 41. 
In reference to Claim 17, Fig. 7 of Aernouts teaches that a part of the second connection wiring (which comprises items 115/125, as described in the rejection of Claim 1 above) is contacted with the insulation layer 41 (i.e. is in direct contact with insulation layer 41).
In reference to Claims 18-19, Aernouts teaches that the insulating layer 41 insures electrical insulation of the “second solar cell module” 115/125/135 from any sub-modules that are stacked on it (paragraph [0202]).
Therefore, this disclosure teaches the limitations of Claim 18, wherein the first wiring (which is part of the first solar cell module 136/116/126) and the second wiring (which is part of the second solar cell module 115/125/135) are not short-circuited (i.e. are insulated from each other).
This disclosure further teaches the limitations of Claim 19, wherein the plurality of the first solar cells (which are part of the first solar cell module 136/116/126) and the plurality of the second solar cells (which are part of the second solar cell module 135/115/125) are not short-circuited (i.e. are insulated from each other).
In reference to Claim 21, modified Aernouts teaches that the adhesive layer 42/50 and the insulating film 41 are stacked (Aernouts, Fig. 7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aernouts (U.S. 2011/0186112 A1), in view of Lee, et al. (U.S. 2009/0108757 A1) and Rand, et al. (U.S. 2014/0014169 A1), and as evidenced by Iversen (U.S. Patent Application Publication 2006/0049027 A1), as applied to Claim 1, and further as evidenced by Gonsiorawski (U.S. Patent Application Publication 2004/0035460 A1).
In reference to Claim 3, modified Aernouts as applied to Claim 1 above teaches that the adhesive layer 42/50 is an EVA sheet, a PVB sheet or a polyolefin sheet.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant inventio was filed to have selected EVA as the material of sheet 42/50, because modified Aernouts teaches that this is one of several materials suitable for use as this layer. 
Evidentiary reference Gonsiorawski teaches that EVA encapsulants have a melting point of about 150 °C (paragraph [0013]). 
Therefore, selecting EVA as the adhesive layer 42/50 in the device of modified Aernouts teaches the limitations of Claim 3, wherein a melting point of the adhesive layer (i.e. about 150 °C) is 150 °C or more.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721